





EXHIBIT 10.2

DEPOSIT SETTLEMENT AGREEMENT

Between Holloman Minerals Pty. Ltd. and

Strongbow Resources Inc.







WHEREAS, in connection with that “Term Sheet Agreement” by and between Strongbow
Resources Inc., formerly Plush Mall Inc. (“SRI”), and Holloman Minerals Pty.
Ltd. (“HML”) dated November 28, 2007, and subsequently extended by amendment
(the “Agreement”),  SRI paid to HML a good faith deposit (the “Deposit’) in the
amount of USD$300,000, and;




WHEREAS, SRI and HML have mutually agreed not to pursue creation of the
exploration joint venture contemplated in the Agreement, and;




WHEREAS, SRI and HML recognize the expenditures incurred by both parties to the
Agreement and jointly desire to amicably unwind all commitments related to the
Agreement and cause a settlement and return of the Deposit,




NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
herewith acknowledged, SRI and HML hereby agree as follows:




HML has agreed to pay, and SRI has agreed to accept, USD$275,000 as full and
final settlement and return of the Deposit paid in connection with the
Agreement. Such settlement and repayment to be effective this 29th day of May,
2009. Each party releases the other from any and all claims with respect to the
Agreement.




 

 

STRONGBOW RESOURCES INC

 

 

By:

/s/ HERBERT SCHMIDT

 

Herbert Schmidt,

 

Chief Financial Officer




 

 

HOLLOMAN MINERALS PTY. LTD.

 

 

By:

/s/ MARK STEVENSON

 

Mark Stevenson,

 

Director












